Valentine, J.:
With some doubts, I concur.
*310Johnston, J.:
I am of opinion that the grounds upon which the judgment of reversal is based are insufficient to overthrow the verdict of the jury and the approving judgment of the district court. The facts in the case, including those which tended to show that Orvis did not purchase in good faith, as well as his explanations and testimony offered to prove that he was a bona fide purchaser, were fully developed before and fairly submitted to the jury, and the jury found the transaction to be an honest one so far as Orvis was concerned. The statements of Huff, Dennis and Sowders, related by Orvis, were hearsay testimony, but, as conceded in the prevailing opinion, these same parties were witnesses in the case, and gave directly and substantially the same evidence before the jury; hence no prejudice could have resulted to plaintiff in error — and only prejudicial error affords ground for reversal.
There is just as little reason, in my opinion, to complain of the limits placed on the cross-examination. In this class of cases great latitude should be given, but a reading of the entire record satisfies me that the court was very indulgent to the plaintiff in error, and permitted a full and searching cross-examination. Indeed, in some instances it was extended beyond reasonable limits, and it will be found that the objections made were mostly to needless repetitions, or to matters which were immaterial and foreign to the controversy.
In respect to the $1,100 note that has been mentioned, it was not a subject of dispute that it had been paid. The manner of payment, and the fact that Orvis had counseled with his attorney as to the propriety of paying before the payment was made, were advanced as a reason that the transaction was not bona fide. This note was paid in two installments and produced in court, and the facts concerning it were fully brought out. In my opinion, a further examination of Sowders on this subject was useless, and the exclusion of further testimony was not substantial error. The refusal of the questions in regard to the payment of the $1,200 note cannot be preju*311dicial, because it was not claimed by anyone that it had been paid. All agree that the note was due and unpaid at the time of the trial; in fact, it was shown that Orvis, when the goods were taken from him, looked for an escape from liability on this nóte. Although an objection was first sustained to an inquiry as to whether there was an understanding between Orvis and Malloy that the payment of the note depended upon the result of this litigation, the question was subsequently allowed and full inquiry made. I am unable to find any testimony in the record to show that this note was nonnegotiable, or that it was in the hands of Malloy when it became due. One of the notes was transferred, and counsel speak of them in the argument as negotiable notes, and the statement is unchallenged. If the notes were negotiable and had passed beyond the control of Malloy before due, so that Orvis could not defeat their collection, the rule of Bush v. Collins, 35 Kas. 535, which has been invoked, would not apply. The verdict being for Orvis, the presumptions are in his favor. No special instruction on this phase of the case was asked, and hence no error could be predicated on the omission. The court did state to the jury that the right of recovery of Orvis must rest on good faith and a valuable and adequate consideration. If more definite instructions were desired they should have been requested.
Being convinced that no material errors were committed, I feel compelled to dissent from the judgment of reversal.